DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9), as well as the species of: chemical substance as type of anti-cancer agent, lung cancer as target cancer, SEQ ID NO. 1 as ATIMP2-DX2 sequence used, SEQ ID NO. 3 as HSP70 sequence used, and bimolecular interaction analysis as method of binding measurement, in the reply filed on 03/15/2021 is acknowledged.
Claims 4, 6, and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.

Claim Status
Claims 4, 6, and 10-12 are withdrawn.
Claims 1-3, 5, and 7-9 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/KR2017/002442, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosures of the instant application and the PCT above should be identical and so for the same reasons below that the instant disclosure fails to adequately describe or fully enable the instant claims so too fails the PCT. This leaves the chain of priority broken and the U.S. effective filing date of the claims under examination is set at 09/07/2018.
It is noted also that English translations of the PCT and foreign priority document have not been provided and should be provided if the claims are to receive priority thereto. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not 
The information disclosure statement (IDS) submitted on 09/07/2018 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: At page 8, sequences are described by reference to Genbank Accession Nos., which are subject to change, rather than to sequences set forth in the specification.  These appear to refer to the AIMP2 protein sequence.  This is an improper incorporation by reference, since the information required to describe and enable the required sequences is found in the NCBI database, extraneous to the application.  Furthermore, since the NCBI sequences are not irrevocably fixed but are corrected and updated as additional sequence information becomes available, the NCBI accession numbers may refer to sequences which change after the application filing date.  Thus, the disclosure is objected to for this improper incorporation by reference.  
Appropriate correction is required.

The use of the term TURBOFECT (Pg. 30), TRITON (30), and SEPHAROSE (33), which are trade names used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, on which the other claims above depend, recites AIMP2-DX2.  This protein name has a special definition on pages 8-9 of the specification which states it is a mutant in which the region of Exon 2 is deleted in AIMP2 protein.  It then precedes to provide narrower limitations of AIMP2 protein in parentheses.  It then includes a protein in which the region of exon2 is deleted in the AIMP2 equivalent and then provides narrower embodiments of such an equivalent in parentheses.  Thus, it is clear that the 
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims incorporate into AIMP2-DX2 the broad recitations AIMP2 protein sequence and AIMP2 equivalent, and the claim also recites, owed to the definition, specific NCBI protein labels and functional equivalents with substantially equivalent activity to AIMP2 including variants thereof, which is the narrower statements of broad limitations above respectively. The claims are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is not clear if the sequences of AIMP2 provided are the only ones to be used to generate AIMP2-DX2 and if the functional equivalents listed are to be the only such equivalents used in the claims, or rather, these structures are just examples of the broader limitations and so are not required in the claims.  The presence of multiple interpretations renders the claims indefinite.
Furthermore, the specification under one interpretation above requires substantially equivalent activity of any AIMP2 variant for use in making an AIMP2-DX2 for use in the claimed invention.  The term "substantially" is thus incorporated into the claims and is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining 
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites measuring binding level of the two target proteins of claim 1 with bimolecular interaction analysis.  However, any method of determining their binding would 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicate claims are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of screening for an agent that treats a cancer expressing AIMP2-DX2 via measure of reduced binding between AIMP2-DX2 and HSP70 in the presence of the agent, does not reasonably provide enablement for a similar screen for a generic anti-cancer agent which reads on agents that treat cancers that do not express AIMP2-DX2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

The nature of the invention is a screen for an anti-cancer agent.
The level of skill of one skilled in this art is high.
The specification illustrates that AIMP2-DX2 is required in the target cancer cells in order for an inhibitor of its binding with HSP70 to effectively treat the cancer.  On pages 39-40 it explains that one such inhibitor functions in cells with higher expression of AIMP2-DX2.  Thus, as broadly as cancer is recited in the instant claims, including cancers that do not express AIMP2-DX2, including all those of claim 8, the claims are not enabled to their full scope.  
Cancer treatment is highly unpredictable. Even though the EGFR was identified in some cancers as a drug target, the in vitro (i.e., in a test tube) effectiveness of a drug in inhibiting the EGFR turned out to be a poor proxy for how effective that drug actually was in treating cancer in vivo (i.e., in the body). Numerous EGFR inhibitors that showed promising in vitro activity failed for a variety of reasons. These included poor pharmacokinetics due to poor absorption or rapid metabolism ([**2]or both), undesirable drug-drug interactions, drug toxicity due to drug binding onto healthy cells, drug toxicity due to binding onto other receptors, and metabolite toxicity. Some drug candidates were limited by one or more of these shortcomings, further underscoring the unpredictable nature of cancer treatment. OSI Pharmaceuticals , LLc, v. Apotex Inc, 939 F.3d 1375, 2019. 

To further illustrate this point, Baxevanis goes on to explain the functionality of the more commonly used therapeutic antibodies.  Trastuzumab targets the receptor HER-2 (HER-2/neu)  which is overexpressed in some breast cancers and so is a viable treatment for said breast cancers (Pg. 444, Column 2, Lines 19-24).   The basis of this variability in treatment response is due to the fact that the growth inhibitory effect of anti-HER-2 is dependent on the extent of HER-2 overexpression (pg. 443, Column 1, Paragraph, first partial).  Because only a portion of breast cancer patients overexpress HER-2 and 
Rituximab is an antibody against CD20 antigen, which is expressed on most B cells including B-cell lymphomas (Pg. 445, Column 1, Lines 36-38).  Therefore, it is used to treat B-cell lymphomas (Pg. 444, Table 1).  It has been used to treat patients with relapsed or refractory low-grade non-Hodgkin's lymphoma (a B-cell lymphoma) (Pg. 445, Column 1, Lines 41-50).  
In contrast to trastuzumab and rituximab, some therapeutic antibodies show efficacy in treating multiple cancers.  This stems from the fact that their target antigen is associated with multiple cancers.  Cetuximab is an anti-EGFR antibody (Pg. 445, Column 1, Lines 19-20).  EGFR is overexpressed in many epithelial cell tumors (Pg. 445, Column 1, Lines 20-21).  The association of EGFR overexpression with multiple cell types gives cetuximab a broader therapeutic applicability than trastuzumab (Pg. 444, Table 1) as it is used to treat both renal and head and neck cancers.
As a final point, the art also recognizes that the function of the therapeutic antibody must correlate with an effect on its target conducive to tumor growth inhibition or tumor lysis, resulting in patient benefit.  Anti-HER-2 antibodies, like Trastuzumab, disrupt HER-2 catalytic activity (Pg. 443, Column 1, Paragraph, first partial, Sentence, ultimate; Table 1, Column 3, (S) referring to decreased protein signaling (activity); and Pg. 444, Column 2, Lines 19-22).  Cetuximab also inhibits its target’s activity as it prevents EGFR dimerization and subsequent activation via phosphorylation (Pg. 445, Column 1, Lines 23-25).  Since both HER-2 and EGFR activity support growth of cancer cells in which they are overexpressed, their inhibition is therapeutic to patients.  Rituximab causes tumor cell 
The teachings of Baxevanis discussed above underline the requirement of a link between an inhibitors target and specific cancers to make therapy of said cancer predictable to one of ordinary skill in the art. Therefore, it would be unpredictable that an inhibitor of AIMP2-DX2/HSP70 interaction would have any therapeutic effect on a tumor that does not express AIMP2-DX2, encompassed by the invention, barring the presentation of evidence by Applicant.  
It is well-known in the art that cancers are made up of heterogeneous cells with varying proteomes. Hoon (US2006/0115832, published 07/01/2006) teaches metastatic melanoma tumors are heterogeneous in melanoma marker expression (0128).  Linke (US2006/0275844, published 12/07/2006) teaches that tumor tissue tends to be heterogeneous and predictive value of markers requires validation (0239).  Diamandis (US2012/0178111, published 07/12/2012) teaches that lung cancer is a heterogeneous disease (0202).  Dalla-Favera (US2008/0280297, published 11/13/2008) teaches differential expression of markers in two groups of CLL patients (0138).  
Therefore, since tumors are heterogeneous in the proteins they express, only cancers comprising cancer cells that express AIMP2-DX2 are enabled for treatment with an inhibitor identified by the claimed methods.  As broadly as anti-cancer agent and the cancers of claim 8 are recited, the claims are not enabled to their full scope and are rejected here.


The instant claims above are drawn to fragments of AIMP2-DX2 and HSP70 for use in a screen of inhibitors of the binding of these two proteins.  However, as discussed further below, Applicant fails to provide a representative number of species to represent these fragment genera.  In addition, most claims recite AIMP2-DX2 and/or HSP70 without further structural information.  The specification states that these terms include functional equivalents thereof (Pg. 11).  These include peptides with 70%, 80% or 90% sequence homology thereto but having the same physiological activity of each protein (Pg. 11).   Those of AIMP2-DX2 can carry substitutions, deletions, insertions, or combinations thereof (Pg. 8-9).  However, when one goes to the specification to identify a representative number of species of the four genera AIMP2-DX2, fragments thereof, HSP70 and fragments thereof, they find only one species of each genus.  For the reasons below, this is inadequate written description for the broad breadth of proteins recited for use in the instant claims.  Thus, all claims fail the written description requirement.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
Applicant teaches full-length human AIMP2-DX2 (SEQ ID NO. 1) to represent the genus of AIMP2-DX2 and SEQ ID NO. 3 to represent HSP70 (Pg. 11).  The fragments thereof that are taught and functional, producing soluble proteins of at least the same binding activity as the parent molecules, are SEQ ID NO. 2 for fragments of AIMP2-DX2 (Pg. 9 and 33) and SEQ ID NO. 4 for fragments of HSP70 (Pg. 10 and 34).  Thus, again, only one species for each of the genera encompassed for use in the claimed methods is taught.
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the proteins and fragments can vary greatly in sequence from the parent domains, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  
Finding variants of AIMP2-DX2 and HSP70 and their fragments encompassed by the instantly recited genera is unpredictable.  The art teaches that protein chemistry is probably one of the most unpredictable areas of biotechnology.  For example, replacement of a single “lysine” residue at position 118 of acidic fibroblast growth factor by “glutamic acid” led to the substantial loss of heparin binding, receptor binding and biological activity of the protein (Burgess et al., J of Cell Bio. 111:2129-2138, 1990).  In transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen (Lazar et al. Molecular and 
This substitution need not be at a position where said residue would contact the target protein.  Baker (Immunity, Vol. 13, Pg. 475-484, 2000) teaches that Tax-peptide is an agonist of the of T cell activity (Abstract).  However, mutation of proline at position 6 of this peptide to alanine creates a T cell antagonist (Abstract).  Importantly, this residue does not contact the T cell receptor (Abstract).  
In another case, Huang (The Journal of Biological Chemistry, Vol. 272, No. 43, Pg. 27155-27159, 1997) teaches that conjugation of peptides to other proteins can change their biological properties.  They teach that multiple conjugation of the peptide TGFβ1 (residues 41-65) to carrier proteins enhances its antagonist activity but also confers partial agonist activity as well (Abstract).  Thus, the chemical context of a biologically active peptide is also important.  
Truncation of proteins can also lead to adverse effects on protein structure and thus protein function.  Martindale (Nature Genetics, Vol. 18, Pg. 150-154, 1998) teaches that truncation of huntingtin leads to aggregate development which compromises cell 
In summary, these examples teach that the biological function of peptide variants is unpredictable because even a single mutation can abolish activity or give a different function.  Thus, no variant of AIMP2-DX2, HSP70, or their fragments encompassed for use in the instantly claimed method can be assumed to function.  Any species in the four genera cannot be assumed to be a soluble protein and it cannot be assumed to maintain binding capacity.  Therefore, since only a single species is provided to represent these genera, the claims encompassing the same clearly fail the written description requirement.  No one of ordinary skill in this art could predict the operability of any variant of AIMP2-DX2 or HSP70 or their fragments for screening an anti-cancer agent other than those proteins shown to work in the claimed method by Applicant.  Since the claims overreach Applicant’s contribution, the claims are rejected here.
Overall, at the time the invention was made, the level of skill for preparing protein variants and then selecting those with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify variants with functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Thus, the claims are rejected.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.